FILED
                            NOT FOR PUBLICATION                             JAN 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KEONI PAYTON,                                    No. 11-35183

               Petitioner - Appellant,           D.C. No. 3:10-cv-00921-MO

  v.
                                                 MEMORANDUM *
JEFFREY THOMAS,

               Respondent - Appellee.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Federal prisoner Keoni Payton appeals from the district court’s judgment

dismissing his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Payton contends that the Bureau of Prisons (“BOP”) exceeded its authority

by modifying his Residential Drug Abuse Treatment Program (“RDAP”) treatment

plan to require that Payton repeat three months of treatment. The district court

correctly determined that it lacked jurisdiction to review the BOP’s individualized

determination made pursuant to 18 U.S.C. § 3621. See 18 U.S.C. § 3625; Reeb v.

Thomas, 636 F.3d 1224, 1227-28 (9th Cir. 2011). Additionally, the record does

not support Payton’s contention that the BOP acted unlawfully.

      Payton further contends that he was retaliated against by being expelled

from RDAP. This claim is not properly before the court. See Park v. California,

202 F.3d 1146, 1155 (9th Cir. 2000) (refusing to consider claims not properly

raised in the habeas petition before the district court).

      AFFIRMED.




                                            2                                 11-35183